Citation Nr: 1008734	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-40 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for bilateral tinea 
pedis, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to November 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's claim 
for an increased (compensable) evaluation for bilateral tinea 
pedis.  During the course of the appeal, a September 2005 
rating decision granted a 10 percent evaluation for bilateral 
tinea pedis, effective from January 16, 2004 (the date on 
which he filed his claim with VA for a rating increase).  As 
this is not the maximum benefit provided by the applicable 
rating schedule, the appeal remained in controversy.  See AB, 
Appellant, v. Brown, 6 Vet. App. 35 (1993).

In July 2005, the Veteran appeared at the RO before a hearing 
officer to present evidence and oral testimony in support of 
his claim.  A transcript of this hearing has been obtained 
and associated with his claims file.

In October 2008, the Board remanded the case to the RO for 
further evidentiary and procedural development.  Following 
this development, the 10 percent evaluation for bilateral 
tinea pedis was confirmed in a December 2009 rating 
decision/supplemental statement of the case.  The case was 
returned to the Board in January 2010 and the Veteran now 
continues his appeal.


FINDINGS OF FACT

The Veteran's service-connected bilateral tinea pedis affects 
5 percent of his total body surface area and is treated with 
intermittent systemic therapy using oral and topical 
medication for a total duration of less than six weeks during 
any 12 month period.


CONCLUSION OF LAW

The criteria for an increased evaluation above 10 percent for 
bilateral tinea pedis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7813-7806 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist.

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009). 

Under the Veterans Claims Assistance of Act of 2000 (VCAA), 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any VCAA notice errors 
should be presumed to be prejudicial to the claimant unless 
VA shows that the error did not affect the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Under Sanders, VA bore the burden of 
proving that such an error did not cause harm.  Id.   
However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  The Supreme Court held that 
determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  
Therefore, the Board must consider, on a case-by-case basis, 
whether any potential VCAA notice errors are prejudicial to 
the claimant.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
Court noted that to overcome the presumption of prejudice 
associated with a pre-adjudicatory notice error, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated and that this may be done by demonstrating 
1) that the claimant had actual knowledge of what was 
necessary to substantiate the claim and that the claim was 
otherwise properly developed, 2) that a reasonable person 
could be expected to understand from the notice what was 
needed to substantiate the claims or 3) that the benefit 
could not be awarded as a matter of law.  See also Sanders, 
487 F.3d at 889 (reiterating examples noted in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (Mayfield I).

The Court has previously held that VCAA notice for increased 
ratings claims requires that VA notify the claimant that, to 
substantiate an increased rating, the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Additionally, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 at 
43-44 (2008).  

However, in the recent case of Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sept. 4, 2009), the Federal Circuit 
vacated the holding in Vazquez-Flores, 22 Vet. App. 37 (2008) 
with respect to the required content of VCAA notice in 
increased ratings claims.  Specifically, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a veteran's 
'daily life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgment."

In the present case, in order to meet the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: 
(1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).  During 
the course of the appeal, § 3.159(b) was revised and the 
requirement that VA request that the claimant provide any 
evidence in his possession that pertains to the claim was 
removed from the regulation.

As previously noted, the current appeal stems from the 
Veteran's application to reopen his claim for a rating 
increase for bilateral tinea pedis, which was received by VA 
on January 16, 2004.  In response to his claim, VCAA notice 
letters were dispatched to the Veteran in February 2004, 
December 2005, and November 2008,  with the November 2008 
letter fully addressing the notice requirements enumerated in 
Vazquez-Flores, as well as discussing how VA assigned degree 
of disability and the effective date of a compensation award, 
as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thereafter, the claim on appeal was readjudicated in 
a December 2009 rating decision/supplemental statement of the 
case.  In view of the Federal Circuit's recent vacatur of the 
Court's decision in Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sept. 4, 2009) during the pendency of this appeal, 
the Veteran received more notice than is ultimately mandated 
by case law and therefore there is no prejudice to his claim 
in this regard.  In any case, neither the Veteran nor his 
representative has made any assertion that there has been any 
defect in the timing or content of the VCAA notification 
letters associated with the current appeal.

The Board also concludes VA's duty to assist has been 
satisfied.  Pertinent VA medical records regarding the 
Veteran's treatment for bilateral tinea pedis for the period 
from 2004 - 2009 have been obtained.  Additional written 
statements dated in 2004 and 2006 from his lay witnesses 
regarding their accounts of the visually observable symptoms 
of his tinea pedis were also obtained and associated with the 
evidence.  Otherwise, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991); see also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2009).

Pursuant to his claim for a rating increase filed in January 
2004, the Veteran was afforded VA medical examinations of his 
tinea pedis in September 2004, January 2006, and November 
2009, to determine the present state of the disability.  
Although the reviewing examiner did not have access to the 
Veteran's claims file during the September 2004 examination, 
and the January 2006 examination report does not indicate 
whether or not the Veteran's claims file was available for 
review beforehand, the Veteran's claims file was definitely 
available and reviewed by the examiner who conducted the 
November 2009 medical examination.  It is thus reasonable to 
conclude that the findings and conclusions presented in the 
November 2009 VA examination report were based, in part, on 
the historical context presented in the prior examinations of 
September 2004 and January 2006, as well as the other 
evidence of record extant up to November 2009.  Therefore, 
further examination or opinion is not needed on the increased 
rating claim on appeal because the findings obtained at the 
2009 examination are sufficient for the Board to adjudicate 
the matter.  The Board thus concludes that the medical 
examination in November 2009 is adequate for adjudication 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to an increased evaluation above 10 percent for 
bilateral tinea pedis.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

While the Veteran's entire history is reviewed when assigning 
a disability evaluation (see 38 C.F.R. § 4.1 (2009)), where 
an award of service connection has already been established 
and only an increase in the disability rating is at issue, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2009).

The Veteran's service-connected bilateral tinea pedis is 
rated under the criteria contained in 38 C.F.R. § 4.118, 
Diagnostic Code 7913.  This Diagnostic Code provides rating 
criteria for dermatophytosis and provides that the disability 
is to be rated based on disfigurement of the head, face or 
neck, scars or dermatitis, depending upon the predominant 
disability.  As the Veteran's bilateral tinea pedis affects 
his feet, it therefore does not involve his head, face or 
neck.  As there is no permanent scar or disfigurement, the 
Board finds that dermatitis is the most predominant 
disability and the tinea pedis will be rated using the 
criteria for rating dermatitis or eczema as contained in 
Diagnostic Code 7806.  

38 C.F.R. § 4.118, Diagnostic Code 7806, sets forth the 
criteria for dermatitis and eczema and provides that a 
noncompensable disability rating is assigned when there is 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  Assignment of a 10 
percent rating is warranted when there is at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  
Assignment of a 30 percent rating is warranted when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Assignment of a 60 percent 
evaluation is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive are required 
during the past 12-month period.  See Diagnostic Code 7806, 
38 C.F.R. § 4.118 (2009). 

At this juncture, the Board notes that the Veteran is human 
immunodeficiency virus (HIV)-positive and service-connected 
for HIV.  At his hearing before VA in July 2005, and in 
various written statements in support of his claim, he 
describes his tinea pedis symptoms as being a burning and 
itching sensation in both feet, which makes it difficult for 
him to stand for prolonged periods of time, accompanied by a 
foul foot odor.  His lay statements from his witnesses attest 
to their having observed flaking skin, discoloration, and 
external signs of skin irritation affecting both feet.  The 
clinical evidence notes that the Veteran also was treated for 
a plantar wart and foot abscess, and that he was also 
monitored for pressure ulcers of both feet, but these 
symptoms were shown by the medical record to be due to 
peripheral neuropathy secondary to HIV and not his tinea 
pedis.  Therefore, the Board will not consider these 
aforementioned symptoms when evaluating the increased rating 
claim for tinea pedis.

The reports of the VA skin examinations conducted in 
September 2004, January 2006, and November 2009, as well as 
pertinent VA outpatient treatment notes for the period from 
2004 - 2009, objectively demonstrate that the Veteran's 
bilateral tinea pedis affects not more than 5 percent of his 
total body surface area and is treated with intermittent 
systemic therapy using oral and topical medication for a 
total duration of less than six weeks in a 12 month period.  
Objective examination shows that when the Veteran's bilateral 
tinea pedis is active, it is manifested by thick, white, 
hyperkeratotic scales on both plantar surfaces, and 
onychomycosis with significant onychodystrophy and 
onycholysis.  The pattern of distribution of this skin 
disorder over both feet is described as a "moccasin 
pattern" which affects 5 percent of his total body surface 
area.  Systemic treatment involving topical medicated cream 
(Miconazole) and an episodic regimen of non-steroidal oral 
medication (Itraconazole) was recommended during active tinea 
pedis to quench the tinea infection, as well as regular 
monitoring to suppress the infection, but this goal was 
deemed to be difficult in view of the Veteran's suppressed 
immune system due to HIV.  The clinical record does not 
indicate that a medication regimen involving a period for 
greater than six weeks per 12 month period was prescribed to 
treat the tinea pedis.  The impact of the bilateral tinea 
pedis on the Veteran's occupational capacity was clinically 
described as only being mild at most, and the Veteran himself 
reported that his tinea pedis symptoms did not greatly impact 
his work.  On examination in November 2009, the Veteran's 
bilateral tinea pedis was described as being asymptomatic, 
quiescent, and resolved, as there were no active skin 
symptoms observed. 

Applying the above facts to the issue on appeal, the Board 
finds that the 10 percent evaluation presently assigned 
adequately compensates the Veteran for the current state of 
impairment produced by his service-connected bilateral tinea 
pedis.  The total body surface area affected by this skin 
disorder does not exceed 5 percent and the clinical evidence 
does not show that a systemic therapy regimen lasting or 
exceeding six weeks in the past 12 months was required to 
treat the dermatological disease.  In view of the foregoing 
discussion, the Board finds no basis to allow a rating 
increase above 10 percent for the Veteran's bilateral tinea 
pedis for the period at issue in this appeal as his service-
connected disability simply does not meet, nor more closely 
approximate, the criteria for the next higher rating of 30 
percent, as contemplated in Diagnostic Code 7806.  Because 
the evidence in this case is not approximately balanced with 
respect to the merits of the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The appeal is therefore denied.  

The Board further finds that there is no evidence of an 
exceptional or unusual disability picture associated with the 
bilateral tinea pedis, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  As previously discussed, 
the Veteran's primary disabling condition is his HIV, and the 
clinical evidence as well as his own statements show that his 
bilateral tinea pedis, by itself,   contributes only minimal 
impact on his occupational capacity.  As such, his current 
state of impairment due to tinea pedis is adequately 
contemplated in the criteria for the 10 percent schedular 
evaluation presently assigned.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Therefore, the Board is not required 
to discuss the possible application of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2009).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Fisher v. Principi, 4 Vet. App. 53 (1993).

	(CONTINUED ON NEXT PAGE)


ORDER

An increased evaluation above 10 percent for bilateral tinea 
pedis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


